          Case 1:18-mc-00167-ABJ Document 87 Filed 07/09/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

  JOINT STATUS REPORT OF UNITED STATES, THE FEDERAL SAVINGS BANK,
        NATIONAL BANCORP HOLDINGS, AND CHRISTOPHER DOYLE

       The United States of America and Petitioners The Federal Savings Bank (TFSB),

National Bancorp Holdings (NBH), and Christopher Doyle, by and through their respective

counsel, respectfully submit this status report to apprise the Court of the status of their

negotiations.

       In the government’s and petitioners’ June 13, 2019, joint status report (Dkt. No. 86),

counsel for the United States and for Petitioners TFSB and NBH reported that discussions

regarding possible settlement were continuing, but that the United States was seeking additional

appraisals in light of discrepancies between appraisals obtained by the parties. Regrettably, the

appraisals sought by the government have not been finalized, as had been anticipated they would

be by July 5, 2019. Nevertheless, the United States and Petitioners TFSB and NBH have

continued their discussions and are considering whether liquidation of the properties or other

options may help further advance their discussions. The United States and Petitioners TFSB and




                                                  1
          Case 1:18-mc-00167-ABJ Document 87 Filed 07/09/19 Page 2 of 2



NBH expect that they will be able to advance their discussions in the coming weeks, and propose

a further report to the Court on or before August 6, 2019.

        As previously noted, Petitioner Doyle has claimed an interest in one of the properties to

which TFSB also has filed a petition. The United States and Petitioner Doyle intend to continue

their discussions contemporaneously with the discussions between the United States and

Petitioners TFSB and NBH. Accordingly, the United States and Petitioner Doyle recommend

that they report on the status of their discussions in the same status report proposed for August 6,

2019.

        Counsel for the United States has conferred with counsel for Petitioners TFSB, NBH and

Doyle, who concur in this report and have authorized the Government counsel to file it as a Joint

Status Report.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                      By:     _______________________
                                              Zia M. Faruqui, D.C. Bar 494990
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                               (202) 252-7117 (Faruqui)
                                              zia.faruqui@usdoj.gov


                                      By:     /s/ Daniel H. Claman
                                              Daniel H. Claman
                                              Money Laundering and
                                                  Asset Recovery Section
                                              Criminal Division
                                              U.S. Department of Justice
                                              1400 New York Avenue, N.W., Suite 10100
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-1263

                                              Counsel for the United States of America

                                                 2
